 


109 HR 4046 IH: To amend title 38, United States Code, to provide authority, in certain cases, for the Secretary of Veterans Affairs to provide care for the newborn children of veterans who have been provided maternity care by the Department of Veterans Affairs.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4046 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Michaud introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide authority, in certain cases, for the Secretary of Veterans Affairs to provide care for the newborn children of veterans who have been provided maternity care by the Department of Veterans Affairs. 
 
 
1.Care for newborn children of veterans receiving maternity care 
(a)Authority to provide newborn infant careSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1786.Care for newborn children of veterans receiving maternity care 
(a)AuthorityWhen a veteran who is enrolled in the system of patient enrollment established under section 1705 of this title is receiving maternity care from the Department and gives birth to a child in a Department facility, or in a non-Department facility in a case in which the expenses of the care of the veteran are covered under a Department contract, the Secretary may furnish care to the newborn child, subject to subsections (b) and (c). 
(b)Care in a Department facilityIn a case in which a newborn child covered by subsection (a) is born in a Department facility, care furnished to the child at that facility shall be furnished without charge to the veteran who gave birth to the child. 
(c)Care in a non-department facility 
(1)In a case in which a newborn child covered by subsection (a) is born in a non-Department facility or is provided care in a non-Department facility following birth in a Department facility and transfer from that facility, the Secretary shall provide for the payment of the cost of care and services for the newborn child for which the veteran is personally liable, subject to the regulations prescribed pursuant to paragraph (3). 
(2)For purposes of paragraph (1), a veteran shall be considered to be personally liable for an amount for the cost of care and services furnished to a newborn child only if— 
(A)the veteran is financially liable to the provider for such amount; 
(B)the newborn child has no eligibility for coverage for care or services under a health-plan contract determined, in the case of a health-plan contract referred to in subparagraph (A), (B), or (C) of section 1725(f)(2) of this title, without regard to any requirement or limitation relating to eligibility for care or services from any department or agency of the United States); and 
(C)the veteran has no other contractual or legal recourse against a third party that would, in whole or in part, extinguish the veteran’s liability to the provider for such amount. 
(3)The Secretary shall prescribe regulations to—
(A)establish the maximum amount payable under paragraph (1), which may not exceed the amount payable for the same care and services under the State plan for medical assistance approved under title XIX of the Social Security Act of the State in which the newborn child is born;
(B)provide that in no event may a payment under paragraph (1) include any amount for which the veteran is not personally liable; and
(C)delineate the scope of care and services for which payment may be made under paragraph (1), but in no case may such care and services be furnished after the month following the month in which the child is born. 
(4)Payment of an amount by the Secretary under paragraph (1) on behalf of a veteran to a provider of care and services to a newborn child delivered by that veteran shall, unless rejected and refunded by the provider within 30 days of receipt, extinguish any liability on the part of the veteran for the cost of such care and services.  
(5)In this subsection: 
(A)The term health contract has the meaning given that term in section 1725(f)(2) of this title and includes a State child health plan approved under title XXI of the Social Security Act (42 U.S.C. 1397 et seq.). 
(B)The term third party has the meaning given that term in section 1725(f)(3) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1785 the following new item: 
 
 
1786. Care for newborn children of veterans receiving maternity care. 
(c)Effective DateSection 1786 of title 38, United States Code, as added by subsection (a), shall apply to care furnished to newborn children born on or after the date of the enactment of this Act. 
(d)Deadline for regulationsRegulations to carry out section 1786 of title 38, United States Code, as added by subsection (a), shall be prescribed by the Secretary of Veterans Affairs not later than 180 days after the date of the enactment of this Act. 
 
